By JUDGE THOMAS A. FORTKORT
This matter is before the court on plaintiff’s demurrer to the defendant’s counterclaim. The court heard oral argument and considered written memorandum. For the following reasons, the demurrer is sustained.
Defendants have filed a counterclaim against the plaintiffs. The counterclaim alleges that the plaintiff’s republication of their filed motion for judgment has libeled the defendants.
The filing of the motion for judgment creates a public record to which anyone has a right of access. Under the common law, such records were privileged against actions for libel and slander. Since in this case there is no allegation of pre-filing disclosure, the publication of the pleadings which were at the time of publication a public record is privileged. See, Bull v. Logetronics, Inc., 323 F. Supp. 115 (E.D. Va. 1971). The judicial action requirement applies to incidents of trial or hearings not yet part of a public record.